Citation Nr: 0321812	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-00 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the veteran's representative has recently maintained 
that the issue on appeal should be identified as entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, the veteran's claim of March 1997 sought 
service connection solely for PTSD, the July 1997 rating 
decision adjudicated a claim for service connection for PTSD, 
the May 1998 notice of disagreement identifies the claim as 
one for PTSD, the June 1998 statement of the case identified 
the issue on appeal as a claim for service connection for 
PTSD, the September 1998 Department of Veterans Affairs (VA) 
Form 9 refers solely to PTSD, the November 1999 supplemental 
case identified the issue as entitlement to service 
connection for PTSD, and a single statement on the January 
2000 VA Form 9 reads "I appeal the denial of service 
connection for PTSD."  Therefore, although the February 2002 
supplemental statement of the case does identify the issue on 
appeal as entitlement to service connection for a chronic 
acquired psychiatric disease claimed as PTSD, the Board finds 
that the only issue developed for current appellate review is 
entitlement to service connection for PTSD.


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that this matter has already been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
claims file reflects VA examination and outpatient records 
that contain findings and diagnoses that permit the Board to 
address the issues relevant to the veteran's claim, and the 
record also contains information confirming the veteran's 
assignment to the Naval Support Activity while stationed in 
DaNang, Vietnam.  In addition, the Board finds that the 
veteran has continually known of what steps the regional 
office (RO) and Board were and had been taking to develop his 
claim and what steps he could take in light of that action.  
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  Finally, 
the Board also observes that since the Board has made the 
decision to grant service connection for PTSD, any lack of 
notice or development under the VCAA or on any other basis 
could not be considered prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.

38 C.F.R. § 4.125(a) (2002) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The veteran's DD Form 214 reflects that the veteran was 
assigned to the Naval Support Activity while stationed in 
DaNang, Vietnam, and was the recipient of the Vietnam Service 
Medal with Bronze Stars, the Vietnam Campaign Medal with 
Device, and that his unit received the Navy Unit Commendation 
Ribbon.  

Service medical records do not reflect complaints or 
treatment of any psychiatric disorder.  

The veteran's claim for service connection for PTSD was 
received in March 1997.

Included with the veteran's original claim was a May 1968 
letter of commendation from the Commander of the U.S. Naval 
Support Activity, DaNang, which noted the veteran's 
outstanding service with the Receiving Unit, Station 
Hospital, U.S. Naval Support Activity, DaNang, Republic of 
Vietnam, during the period of January 29, 1968 to March 15, 
1968.  It was further noted that during the communist "TET 
Offensive" the Station Hospital received mass casualties for 
a sustained period of time that resulted in an unprecedented 
number of 2,177 admissions during the month of February 1968, 
and that as a stretcher bearer, the veteran was called upon 
to transport patients from helicopters to the Receiving Unit, 
to X-ray, and to the operating rooms.  It was also indicated 
that the veteran assisted the corpsmen in treating patients.  
Also included with the veteran's claim was a statement from 
the veteran.  In this statement, the veteran indicated that 
as a stretcher bearer, he was witness to many injured and 
mortally wounded individuals, including burn victims.

A VA abbreviated medical record from a hospitalization in 
April 1995 reflects that the veteran was admitted at this 
time for evaluation for PTSD.  The diagnosis was PTSD, 
provisional.

In June 1997, additional personnel records were received that 
further confirmed the veteran's assignment to the Naval 
Support Activity in DaNang, Vietnam.  

A January 1998 private medical record notes that the veteran 
had a long history of PTSD that was related to Vietnam.  It 
was further indicated that his PTSD had affected the 
veteran's life in many ways, including significant impairment 
in daily functioning, and the diagnosis was PTSD and 
prolonged PTSD.

VA PTSD examination in December 1998 revealed the veterans 
report of various stressors while in Vietnam as a stretcher 
bearer carrying wounded into the hospital and observing burn 
patients.  He also remembered feeling sympathy for children 
and civilians that were apparently turned away from medical 
attention.  The veteran denied combat and stated that his 
specific area was never shelled.  The overall base camp had 
been exposed to some shelling.  Objectively, it was noted 
that the veteran had difficulty identifying the dates and 
effects of the reported stressors, but did experience 
flashback memories and dreams unrelated to specific events.  
The veteran also reported some difficulty with concentration 
and relationships.  The examiner concluded that although the 
veteran had been in country during the war and exposed to 
various stressors such as reported incoming rounds, wounded 
personnel, and the treatment of civilians, there was a 
question as to the emotional response and how this affected 
the veteran's quality of life.  From the information gained 
in this interview, the examiner believed that the veteran 
suffered more from anxiety as relevant scoring showed 
depression more than PTSD.  The diagnosis included anxiety 
disorder.

In September 2001, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) provided the 1968 command 
history for the U.S. Naval Support Activity, DaNang, which 
documented casualties and damage to facilities at the base as 
a result of enemy fire.

VA examination in July 2003 revealed the veteran's history as 
a stretcher bearer in Vietnam, at which time he observed many 
bodies and burn victims of all races.  He also had to treat 
burn victims, and felt that his highest stressor was his 
participation in the evacuation unit.  Mental status 
examination revealed that he reported vague auditory/visual 
hallucinations and memory was mildly impaired.  There were 
also reported problems with sleep and intermittent 
nightmares, some of which related to the military.  Due to 
the veteran's presentation, the examiner believed that it was 
likely that the veteran suffered from PTSD, and the diagnosis 
was PTSD and anxiety disorder.

The Board has reviewed the evidence of record and finds that 
it first reflects clinical diagnoses of PTSD, and while the 
December 1998 VA PTSD examiner believed that a diagnosis of 
anxiety disorder was more appropriate, a private examiner in 
January 1998 opined that that the veteran had a long history 
of PTSD that was related to Vietnam, and the July 2003 VA 
examiner concluded that the veteran suffered from both PTSD 
and an anxiety disorder.  

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court"), has indicated that this is a 
two-part process.  The VA must first determine if the 
evidence supports the existence of an alleged stressful 
event.  This is a factual determination, and hence is within 
the purview of the adjudicative process.  Only if this is so, 
a second determination must be made as to whether the 
stressor is of sufficient gravity to support a finding of 
PTSD.  This latter determination is medical in nature, and 
hence outside of the expertise of the RO and the Board.  West 
v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Boar must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his lay testimony must be accepted as 
conclusive as to their actual occurrence.  38 U.S.C.A. 
§ 1154(b) (West 1991); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Initially, the Board notes that the veteran was not awarded 
any combat citations.  Moreover, there is no service evidence 
to demonstrate that the veteran personally engaged in combat.  
However, the Board has carefully reviewed the statements of 
the veteran as to his experiences as a stretcher bearer while 
attached to the Naval Support Activity in DaNang, Vietnam, 
and the May 1968 letter of commendation and command history 
of the unit in 1968, and finds that there is a significant 
match, both as to the unit's exposure to casualties and enemy 
fire.  Accordingly, although the Board notes that there have 
been significant pre-service and post-service events that may 
also be responsible for current psychiatric symptoms, in view 
of the fact that independent records have verified the 
veteran's report of being subjected to significant stress in 
connection with his duties as a stretcher bearer while 
assigned to Naval Support Activity in DaNang, Vietnam, the 
Board will also give the veteran the benefit of the doubt in 
this regard, and find that the record contains evidence which 
supports the existence of a stressful event.  

The Board also notes that while the January 1998 private 
examiner concluded that the veteran had PTSD that was related 
to Vietnam without identifying specific stressors, the July 
2003 examiner specifically noted the veteran's exposure to 
the care and treatment of numerous casualties in Vietnam, and 
concluded that the veteran's exposure to his claimed 
stressors was sufficient to support a diagnosis of PTSD.

It is further noted that under the criteria set forth in DSM-
IV, an individual may have PTSD based on exposure to 
stressors that would not necessarily have the same affect on 
almost everyone.  Accordingly, since there are service 
records which corroborate that the veteran experienced 
significant stressors in service and such stressors have been 
found to support a diagnosis of PTSD, the Board finds that 
service connection for PTSD is warranted.  


ORDER

The claim for service connection for PTSD is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

